PER CURIAM.
Having heard oral argument in this expedited appeal, we have determined that the Department erred in denying the hearing pursuant to Section 120.57(1), Florida Statutes, requested by appellant in the “Protest of Proposed Contract Award,” which was sufficient on its face to require a formal hearing pursuant to Section 120.-53(5)(d)2, Florida Statutes.
The contract awarded pursuant to the emergency procedure set forth in Section 120.53(5)(c) was awarded subject to the continuation of the protest instituted by appellant under Section 120.53(5)(b). At this point in the proceedings we decline to determine whether that contract must be set aside as that issue is not ripe for consideration until after the protest proceedings have been concluded. The other issues raised by the parties should be addressed in the Section 120.57(1) hearing.
This case is REMANDED to the Department with directions to refer the case to the Division of Administrative Hearings for a formal Section 120.57(1) hearing.
JOANOS, WIGGINTON and ZEHMER, JJ., concur.